IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 513
                                           :
APPOINTMENT TO THE CRIMINAL                : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE                 : DOCKET




                                        ORDER

PER CURIAM
         AND NOW, this 9th day of July, 2019, T. Matthew Dugan, III, Esquire, Allegheny

County, is hereby appointed as a member of the Criminal Procedural Rules Committee

for a term expiring June 1, 2020.